Citation Nr: 0945834	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  His DD-214 reflects an additional one year 
and three days of service and the Veteran has reported that 
he served in the National Guard prior to entering active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims for service connection.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development of the claims is 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection also may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

The Board observes that, with respect to any period during 
which the Veteran may have served with the National Guard, 
the applicable laws and regulations permit service connection 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or INACDUTRA.  See 38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2009).  

The Veteran has claimed a relationship between his diagnosed 
hearing loss and tinnitus and both National Guard service and 
his active duty.  Specifically, he has alleged that while 
serving in the National Guard he was exposed to loud noises 
as part of a 90mm gun crew and that, during active duty, he 
worked in the engine rooms of boats and was exposed to loud 
machinery noise.    

The claims file reflects that the Veteran's service records 
were destroyed as the result of fire and cannot be 
reconstructed.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Veteran was informed of the missing records 
in a July 2006 letter from the RO and in the September 2006 
rating decision; he later submitted two lay statements 
(observing that he could hear conversations prior to service, 
but seemed to experience difficulty doing so afterwards) in 
support of his claim.    

An April 2006 treatment note reflects that the Veteran was 
diagnosed with a mild, sloping to profound sensorineural 
hearing loss in the right ear and a moderately-severe, 
sloping to profound mixed hearing loss in the left ear; no 
opinion was provided as to etiology.  Competent evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Similarly, with regard to the Veteran's service connection 
claim for tinnitus, in Charles v. Principi, 16 Vet. App. 370 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.

In light of the above, the Board finds that a VA examination 
and medical opinion addressing the medical relationship, if 
any, between the claimed disabilities and the reported in-
service noise exposure would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The RO should request the exam in 
accordance with the Court's holding in Martinak v. Nicholson, 
21 Vet. App. 447, 454-55 (2007); in response to Martinak, VA 
issued Training Letter No. 09-05 (Aug. 5, 2009), which 
discusses how to request medical opinions for claimed hearing 
loss and tinnitus, as well as the need to ensure the accuracy 
of any completed VA examination reports and medical opinions.  
  
Prior to arranging for the Veteran to undergo examination, 
the VA should give him another opportunity to present 
information and evidence pertinent to the claims for service 
connection, notifying him that he has a full one-year period 
for response.  The VA should specifically request that the 
Veteran provide any authorizations needed for outstanding 
private medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hearing 
loss or tinnitus that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.  

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
examination to ascertain whether any 
current tinnitus or hearing loss is 
related to his service. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. In accord with Training Letter 
No. 09-05, the examiner should 
specifically indicate, with respect 
to each ear, whether the Veteran 
currently has tinnitus and/or 
hearing loss to an extent recognized 
as a disability for VA purposes 
(i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold 
for at least three of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or 
greater; or speech recognition 
scores using the Maryland CNC test 
of less than 94 percent).  

c. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address, also with 
respect to each ear, whether any 
diagnosed disability is the result 
of injury or disease (to 
particularly include the alleged in-
service noise exposure) incurred or 
aggravated by his service.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation, the examiner 
should so state.  A rationale must 
be provided for any findings 
rendered.

3.  The AMC/RO will undertake the above-
directed development and, following that 
development, will review and re-
adjudicate the Veteran's claims.  If the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



